DETAILED ACTION
Notices to Applicant
This communication is a First Action Non-Final on the merits. Claims 1-20 as filed 11/15/2019, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because it recites identical limitations as the preceding claim 11. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8, 10, 14, 17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 5, 17, and 20 each respectively recite the limitation “a temporal designation of the current time interval,” however, the present Application Specification is silent as to this limitation. Accordingly, claims 5, 17, and 20 are rejected for failing to comply with the written description requirement. Further, dependent claims 6-8 are rejected as to their dependency upon claim 5. 
Claim 7 recites the limitation “one or more hardware capability properties of the available service option,” however, the present Application Specification is silent as to any hardware capability properties. Accordingly, claim 7 is rejected for failing to comply with the written description requirement. 
Claim 10 recites the limitation “a selection threshold condition,” however, the present Application Specification is silent as to this limitation. Accordingly, claim 10 is rejected for failing to comply with the written description requirement. 
Claim 14 recites the limitation “an automated load balancing operation,” however, the present Application Specification is silent as to this limitation. Accordingly, claim 14 is rejected for failing to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an available service option" in Lines 12-13, 16, and 22, and further recites “the available service option” in Lines 13-14, 17, and 19. It is unclear as to whether each recitation of “an available service option” and “the available service option” is the same or different elements throughout the claim. Further, dependent claims 2-5, and 7-10 each recite either “an available service option” or “the available service option” limitations. It is unclear as to whether these recitations are the same or different elements as recited in independent claim 1. Independent claims 15 and 18, along with their respective dependent claims 16-17 and 19-20 are similarly unclear in the recitation of the above limitations and are also rejected as being indefinite. Accordingly, claims 1-20 are rejected as being indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1-14 are drawn to a method for collecting, analyzing, storing, and generating clinical study data, which is within the four statutory categories (i.e. method). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites: […] determining, […], a medical need condition of a patient profile associated with the medical need scenario, wherein (i) the medical need condition is selected from a plurality of candidate medical need conditions, (ii) each of the plurality of candidate medical need conditions is characterized by one or more medical response expectations comprising a patient competence expectation, and (iii) determining the medical need condition is based at least in part on a patient competence state associated with the medical need scenario; determining, […], a temporally dynamic service quality model for each available service option of a plurality of available service options associated with the patient profile, wherein: (i) the corresponding temporally dynamic service quality model for an available service option indicates a current estimated service quality score for the available service option with respect to each candidate medical need condition of the plurality of candidate medical need conditions, and (ii) determining the temporally dynamic service quality model for an available service option comprises assigning a minimal current estimated service quality score for the available service option with respect to each candidate medical need condition of a plurality of candidate medical need conditions in response to determining that a transport capability designation of the available service option does not satisfy the patient competence expectation of the candidate medical need condition; determining, […] based at least in part on the medical need condition and each temporally dynamic service quality model for an available service option of the plurality of available service options, an optimal service option of the plurality of available service options; and performing, […], one or more service delivery actions by communicating with at least one of a patient […] entity associated with the patient profile or a provider […] entity associated with the optimal service option.
The limitations of collecting, analyzing, and generating medical data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors,” “a patient computing entity,” and “a provider computing entity,“ nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processors,” “a patient computing entity,” and “a provider computing entity,“ language, collecting and analyzing candidate medical need conditions and medical response expectations comprising a patient competence expectation to determine a medical need scenario, collecting and analyzing a temporally dynamic service quality model for each available service option associated with a patient profile to indicate a current estimated service quality score for the available service option with respect to each candidate medical need condition wherein a minimal score is assigned when a transport capability designation of the available service option does not satisfy the patient competence expectation of the candidate medical need, analyzing the medical need condition and each temporally dynamic service quality model to determine an optimal service option, and generating one or more service delivery actions by communicating the optimal service option with a patient entity or a provider entity based on the results of the analysis in the context of this claim encompasses the user manually collecting, analyzing, and generating medical data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “one or more processors,” “a patient computing entity,” and “a provider computing entity,“ to perform the collecting, analyzing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., one or more processors such as a microprocessor, multi-core processors, etc., and computing entities such as smartphones, smart watches, tablets, personal computers, medical provider servers, municipal database servers, etc. each as they relate to a general-purpose computer (Application Specification [0031], [0035])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “one or more processors,” “a patient computing entity,” and “a provider computing entity,“ to perform the collecting, analyzing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., one or more processors such as a microprocessor, multi-core processors, etc., and computing entities such as smartphones, smart watches, tablets, personal computers, medical provider servers, municipal database servers, etc. each as they relate to a general-purpose computer (Application Specification [0031], [0035])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-14 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the medical data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating medical data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 15-17 are drawn to an apparatus for collecting, analyzing, and generating clinical study data, which is within the four statutory categories (i.e. machine). 
Independent Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 recites: […]: determine a medical need condition of a patient profile associated with the medical need scenario, wherein (i) the medical need condition is selected from a plurality of candidate medical need conditions, (ii) each of the plurality of candidate medical need conditions is characterized by one or more medical response expectations comprising a patient competence expectation, and (iii) determining the medical need condition is based at least in part on a patient competence state associated with the medical need scenario; determine a temporally dynamic service quality model for each available service option of a plurality of available service options associated with the patient profile, wherein: (i) the corresponding temporally dynamic service quality model for an available service option indicates a current estimated service quality score for the available service option with respect to each candidate medical need condition of the plurality of candidate medical need conditions, and (ii) determining the temporally dynamic service quality model for an available service option comprises assigning a minimal current estimated service quality score for the available service option with respect to each candidate medical need condition of a plurality of candidate medical need conditions in response to determining that a transport capability designation of the available service option does not satisfy the patient competence expectation of the candidate medical need condition; determine, based at least in part on the medical need condition and each temporally dynamic service quality model for an available service option of the plurality of available service options, an optimal service option of the plurality of available service options; and perform one or more service delivery actions by communicating with at least one of a patient […] entity associated with the patient profile or a provider […] entity associated with the optimal service option.
The limitations of collecting, analyzing, and generating medical data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one processor and at least one memory including program code,” “a patient computing entity,” and “a provider computing entity,“ nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor and at least one memory including program code,” “a patient computing entity,” and “a provider computing entity,“  language, collecting and analyzing candidate medical need conditions and medical response expectations comprising a patient competence expectation to determine a medical need scenario, collecting and analyzing a temporally dynamic service quality model for each available service option associated with a patient profile to indicate a current estimated service quality score for the available service option with respect to each candidate medical need condition wherein a minimal score is assigned when a transport capability designation of the available service option does not satisfy the patient competence expectation of the candidate medical need, analyzing the medical need condition and each temporally dynamic service quality model to determine an optimal service option, and generating one or more service delivery actions by communicating the optimal service option with a patient entity or a provider entity based on the results of the analysis in the context of this claim encompasses the user manually collecting, analyzing, and generating medical data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “at least one processor and at least one memory including program code,” “a patient computing entity,” and “a provider computing entity,“ to perform the collecting, analyzing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., at least one processor and memory performing instructions such as a microprocessor, multi-core processors, etc., and computer-readable medium, and computing entities such as smartphones, smart watches, tablets, personal computers, medical provider servers, municipal database servers, etc. each as they relate to a general-purpose computer (Application Specification [0028], [0031], [0035])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “at least one processor and at least one memory including program code,” “a patient computing entity,” and “a provider computing entity,“ to perform the collecting, analyzing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., at least one processor and memory performing instructions such as a microprocessor, multi-core processors, etc., and computer-readable medium, and computing entities such as smartphones, smart watches, tablets, personal computers, medical provider servers, municipal database servers, etc. each as they relate to a general-purpose computer (Application Specification [0028], [0031], [0035])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 16-17 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the medical data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating medical data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 18-20 are drawn to an apparatus for collecting, analyzing, and generating clinical study data, which is within the four statutory categories (i.e. machine). 
Independent Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 recites: […]:  39determine a medical need condition of a patient profile associated with the medical need scenario, wherein: (i) the medical need condition is selected from the plurality of candidate medical need conditions, (ii) each candidate medical need condition of the plurality of candidate medical need conditions is characterized by one or more medical response expectations comprising a patient competence expectation, and (iii) determining the medical need condition is based at least in part on a patient competence state associated with the medical need scenario; determine a temporally dynamic service quality model for each available service option of a plurality of available service options associated with the patient profile, wherein: (i) the temporally dynamic service quality model for an available service option of the plurality of available service options indicates a current estimated service quality score for the available service option with respect to each candidate medical need condition of the plurality of candidate medical need conditions, and (ii) determining the temporally dynamic service quality model for an available service option of the plurality of available service options comprises assigning a minimal current estimated service quality score for the available service option with respect to each candidate medical need condition of a plurality of candidate medical need conditions in response to determining that a transport capability designation of the available service option does not satisfy the patient competence expectation of the candidate medical need condition; determine, based at least in part on the medical need condition and each temporally dynamic service quality model for an available service option of the plurality of available service options, an optimal service option of the plurality of available service options; and perform one or more service delivery actions by communicating with at least one of a patient […] entity associated with the patient profile and a provider […] entity associated with the optimal service option.
The limitations of collecting, analyzing, and generating medical data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein,”  “a patient computing entity,” and “a provider computing entity,“ nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein,”  “a patient computing entity,” and “a provider computing entity,“ language, collecting and analyzing candidate medical need conditions and medical response expectations comprising a patient competence expectation to determine a medical need scenario, collecting and analyzing a temporally dynamic service quality model for each available service option associated with a patient profile to indicate a current estimated service quality score for the available service option with respect to each candidate medical need condition wherein a minimal score is assigned when a transport capability designation of the available service option does not satisfy the patient competence expectation of the candidate medical need, analyzing the medical need condition and each temporally dynamic service quality model to determine an optimal service option, and generating one or more service delivery actions by communicating the optimal service option with a patient entity or a provider entity based on the results of the analysis in the context of this claim encompasses the user manually collecting, analyzing, and generating medical data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using ““at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein,”  “a patient computing entity,” and “a provider computing entity,“ to perform the collecting, analyzing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., at least one processor and memory performing instructions such as a microprocessor, multi-core processors, etc., and computer-readable medium, and computing entities such as smartphones, smart watches, tablets, personal computers, medical provider servers, municipal database servers, etc. each as they relate to a general-purpose computer (Application Specification [0028], [0031], [0035])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein,”  “a patient computing entity,” and “a provider computing entity,“ to perform the collecting, analyzing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., non-transitory computer-readable storage medium having computer-readable program code such as SSD, SSC, SSM, flash drive, etc., and computing entities such as smartphones, smart watches, tablets, personal computers, medical provider servers, municipal database servers, etc. each as they relate to a general-purpose computer (Application Specification [0026], [0031], [0035])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 19-20 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the medical data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating medical data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub.2017/0344716 A1 (hereinafter “Abou-Sayed et al.”) in view of U.S. Patent No. 11,177,025 B2 (hereinafter “Bettencourt-Silva et al.”). 
RE: Claim 1 Abou-Sayed et al. teaches the claimed: 
1. A computer-implemented method for performing temporally dynamic medical event processing with respect to a medical need scenario, the computer-implemented method comprising: determining, by one or more processors, a medical need condition of a patient profile associated with the medical need scenario, wherein (i) the medical need condition is selected from a plurality of candidate medical need conditions, […]((Abou-Sayed et al., [0015], [0102], [0031]) (detecting information of a patient and based on this detection, search for and generate temporal information related to the patient such medical prescription alerts, medical advice alert, medical recommendations, and the like; a computer system includes a processor)); 
determining, by the one or more processors, a temporally dynamic service quality model for each available service option of a plurality of available service options associated with the patient profile, […] ((Abou-Sayed et al., [0090]-[0093], [0098]) (review the patient medical history and identify opportunities in patient care, and prioritize interventions based on temporal urgency or other metrics; allocate resources based on predictions of patient’s physical presence at a point of care using geo-temporal information that is updated continuously in real-time)); […]
performing, by the one or more processors, one or more service delivery actions by communicating with at least one of a patient computing entity associated with the patient profile or a provider computing entity associated with the […] service option ((Abou-Sayed et al., [0024]) (the presented listing of digital patient medical database segments, the patient has the option of choosing one or more data from the presented digital patient medical database segments, wherein the user device may communicate the user selection through the network; the presented listing may include an alert to notify and/or immediately the primary physician of the patient)). 
Abou-Sayed et al. fails to explicitly teach, but Bettencourt-Silva et al. teaches the claimed:
(ii) each of the plurality of candidate medical need conditions is characterized by one or more medical response expectations comprising a patient competence expectation, and (iii) determining the medical need condition is based at least in part on a patient competence state associated with the medical need scenario ((Bettencourt-Silva et al., col 4, lines 10-13 and 23-44) (one or more medical actions that increases or improves a patient’s health state, wherein the patient’s health state may be a subjective health state, emotional health state, physical health state, mental health state characterized by health, happiness, emotional stability, mental stability, physical stability, or success i.e. patient competence state));
[…] wherein: (i) the corresponding temporally dynamic service quality model for an available service option indicates a current estimated service quality score for the available service option with respect to each candidate medical need condition of the plurality of candidate medical need conditions, and (ii) determining the temporally dynamic service quality model for an available service option comprises assigning a minimal current estimated service quality score for the available service option with respect to each candidate medical need condition of a plurality of candidate medical need conditions in response to determining that a transport capability designation of the available service option does not satisfy the patient competence expectation of the candidate medical need condition; ((Bettencourt-Silva et al., col 4, lines 58-61; col 10, lines 53-67, col. 11, lines 12, col 12, lines 65-68, col 13, lines 1-10) (the context of daily living may include one or more dimensions such as time, location, environment conditions, weather conditions, traffic conditions, and the like i.e. a transport capability; selected criteria of interest to provide a confidence score each recommendation may be a cost reduction function, based on patient safety, etc.; recommended medical actions including a confidence score scored accordingly to its usefulness, safety, cost, etc.; the usefulness evaluation component may use a set of rules to boost medical actions that are more important as compared to other possible actions, and to assign a negative score to the one or more useful medical actions that are known to be ineffective and/or unsafe in that particular context; the confidence score may have a greater weight, rank, and/or percentage for success on the user));
determining, by the one or more processors and based at least in part on the medical need condition and each temporally dynamic service quality model for an available service option of the plurality of available service options, an optimal service option of the plurality of available service options ((Bettencourt-Silva et al., col 15, lines 60-65) (the intelligent medical advice recommendation system may compute optimally useful medical actions for a patient as being the one or more medical actions that may have a most positive impact upon the health state of a patient as compared to other medical actions)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the confidence score for medical actions for a patient and recommending an optimally useful medical action as taught by Bettencourt-Silva et al. within the method and system for implementing a context based medical care management system as taught by Abou-Sayed et al. with the motivation of recognizing impacts on a health state of a person to increase the quality of life while enhancing day-to-day activities (Bettencourt-Silva et al., Col 1. Lines 17-21, 28-33). 
RE: Claim 2 Abou-Sayed et al. and Bettencourt-Silva et al. teach the claimed: 
2. The computer-implemented method of claim 1, wherein:  34each of the one or more medical response expectations for a candidate medical need condition of the plurality of candidate medical need conditions is characterized by a patient mobility expectation for the candidate medical need condition; determining the medical need condition is based at least in part on a patient mobility state associated with the medical need scenario  ((Abou-Sayed et al., [0116]) (patient behaviors can be deduced from frequent geolocation at places where certain activities are likely and rate of change of location may also be deduced i.e. mobility expectation; opportunities for behavior modification or coaching may be identified for care providers such as geolocation of the patient in the driver’s seat of a vehicle whose velocity on the freeway is significantly over the speed limit, frequent visits to liquor stores being a negative impact and frequent visits to health food groceries stores is a positive impact)).
Abou-Sayed et al. fails to explicitly teach, but Bettencourt-Silva et al. teaches the claimed:
determining the temporally dynamic service quality model for an available service option of the plurality of available service options comprises assigning a minimal current estimated service quality for the available service option with respect to each candidate medical need condition of a plurality of candidate medical need conditions in response to determining that the transport capability designation of the available service option does not satisfy the patient mobility expectation of the candidate medical need condition ((Bettencourt-Silva et al., col 4, lines 58-61; col 10, lines 53-67, col. 11, lines 12, col 12, lines 65-68, col 13, lines 1-10) (the context of daily living may include one or more dimensions such as time, location, environment conditions, weather conditions, traffic conditions, and the like i.e. a transport capability; selected criteria of interest to provide a confidence score each recommendation may be a cost reduction function, based on patient safety, etc.; recommended medical actions including a confidence score scored accordingly to its usefulness, safety, cost, etc.; the usefulness evaluation component may use a set of rules to boost medical actions that are more important as compared to other possible actions, and to assign a negative score to the one or more useful medical actions that are known to be ineffective and/or unsafe in that particular context; the confidence score may have a greater weight, rank, and/or percentage for success on the user));
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the confidence score for medical actions for a patient being higher or lower based on the usefulness of the medical action on the user while utilizing contextual information including traffic conditions as taught by Bettencourt-Silva et al. within the method and system for implementing a context based medical care management system as taught by Abou-Sayed et al. with the motivation of recognizing impacts on a health state of a person to increase the quality of life while enhancing day-to-day activities (Bettencourt-Silva et al., Col 1. Lines 17-21, 28-33). 
RE: Claim 3 Abou-Sayed et al. and Bettencourt-Silva et al. teach the claimed:
3. The computer-implemented of claim 1, wherein: each of the one or more medical response expectations for a candidate medical need condition of the plurality of candidate medical need conditions is characterized by a patient health expectation for the candidate medical need condition, determining the medical need condition is based at least in part on a patient health state associated with the medical need scenario ((Abou-Sayed et al., [0027], [0117]) (digital patient medical database segments may store personal medical history records, personal medical care records and healthcare organization and facilities information; a provider’s office flow of patients during a day for clinical encounters can be adjusted in real-time with up-to-date geolocation information about the whereabouts of patients expected or known to be in the office or facility with the rooming of patients by medical staff, and direction of patients to appropriate stations i.e. one or more medical response expectations)).
Abou-Sayed et al. fails to explicitly teach, but Bettencourt-Silva et al. teaches the claimed: 
determining the temporally dynamic service quality model for an available service option of the plurality of available service options comprises assigning a minimal current estimated service quality for the available service option with respect to each candidate medical need condition of a plurality of candidate medical need conditions in response to determining that a service capability designation of the available service option does not satisfy the patient health expectation of the candidate medical need condition ((Bettencourt-Silva et al., col 4, lines 58-61; col 10, lines 53-67, col. 11, lines 12, col 12, lines 65-68, col 13, lines 1-10) (the context of daily living may include one or more dimensions such as time, location, environment conditions, weather conditions, traffic conditions, and the like; selected criteria of interest to provide a confidence score each recommendation may be a cost reduction function, based on patient safety, etc.; recommended medical actions including a confidence score scored accordingly to its usefulness, safety, cost, etc.; the usefulness evaluation component may use a set of rules to boost medical actions that are more important as compared to other possible actions, and to assign a negative score to the one or more useful medical actions that are known to be ineffective and/or unsafe in that particular context; the confidence score may have a greater weight, rank, and/or percentage for success on the user));
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the confidence score for medical actions for a patient being higher or lower based on the usefulness of the medical action on the user while utilizing contextual information including traffic conditions as taught by Bettencourt-Silva et al. within the method and system for implementing a context based medical care management system as taught by Abou-Sayed et al. with the motivation of recognizing impacts on a health state of a person to increase the quality of life while enhancing day-to-day activities (Bettencourt-Silva et al., Col 1. Lines 17-21, 28-33). 
RE; Claim 4 Abou-Sayed et al. and Bettencourt-Silva et al. teach the claimed:
4. The computer-implemented method of claim 1, […] real-time operational data associated with the available service option ((Abou-Sayed et al., [0027], [0098], [0117]) (digital patient medical database segments may store personal medical history records, personal medical care records and healthcare organization and facilities information; allocate resources based on predictions of a patient’s physical presence at a point of care using geo-temporal information that is updated continuously in real time, including possible use of waypoints along a patient’s trajectory; a provider’s office flow of patients during a day for clinical encounters can be adjusted in real-time with up-to-date geolocation information about the whereabouts of patients expected or known to be in the office or facility with the rooming of patients by medical staff, and direction of patients to appropriate stations i.e. one or more medical response expectations)).
Abou-Sayed et al. fails to explicitly teach, but Bettencourt-Silva et al. teaches the claimed: 
wherein each current estimated service quality score indicated by a temporally dynamic service quality model for an available service option of the plurality of available service options is determined based at least in part on historic operational data associated with the available service option […] ((Bettencourt-Silva et al., col 16, lines 16-19, 44-50) (one or more useful medical actions may be recommended with evidence in support for positively impacting a health state of a user according to historical data collected from one or more data sources, one or more user profiles, a domain knowledge, feedback data, a confidence score or a combination thereof)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the confidence score for medical actions for a patient based on historical data collected as taught by Bettencourt-Silva et al. within the method and system for implementing a context based medical care management system as taught by Abou-Sayed et al. with the motivation of recognizing impacts on a health state of a person to increase the quality of life while enhancing day-to-day activities (Bettencourt-Silva et al., Col 1. Lines 17-21, 28-33). 
RE: Claim 9 Abou-Sayed et al. and Bettencourt-Silva et al. teach the claimed:
9. The computer-implemented method of claim 1, wherein the plurality of available service options associated with the patient profile are determined based at least in part on a geographic region of the medical need scenario ((Abou-Sayed et al., [0081], [0095]) (the geolocation trigger is received through the network when a patient is at a particular geolocation such as a pharmacy; deliver just-in-time care within the physical environment of the patient’s current geolocation)). 
RE: Claim 10 Abou-Sayed et al. and Bettencourt-Silva et al. teach the claimed:
10. The computer-implemented method of claim 1, wherein: the plurality of available service options associated with the patient profile are determined based at least in part on a selection threshold condition associated with the patient profile, the selection threshold condition is determined based at least in part on an initial severity determination associated with the medical need scenario, and the initial severity determination is determined based at least in part on the medical need scenario ((Abou-Sayed et al., [0091]-[0093]) (review patient medical history, identify opportunities or gaps in patient care, prioritize interventions based on temporal urgency, i.e. severity, or other metrics)). 
RE: Claim 11 Abou-Sayed et al. and Bettencourt-Silva et al. teach the claimed: 
11. The computer-implemented method of claim 1, wherein the one or more service delivery actions comprises generating a patient recommendation user interface configured to transmit information about the optimal service option to the patient computing entity ((Abou-Sayed et al., [0024], [0031]) (the presented listing of digital patient medical database segments, the patient has the option of choosing one or more data from the presented digital patient medical database segments, wherein the user device may communicate the user selection through the network; the presented listing may include an alert to notify and/or immediately the primary physician of the patient; the computing device may further include a user-interface)). 
RE: Claim 12 Abou-Sayed et al. and Bettencourt-Silva et al. teach the claimed:
12. The computer-implemented method of claim 1, wherein the one or more service delivery actions comprises generating a patient recommendation user interface configured to transmit information about the optimal service option to the patient computing entity ((Abou-Sayed et al., [0024], [0031] (the presented listing of digital patient medical database segments, the patient has the option of choosing one or more data from the presented digital patient medical database segments, wherein the user device may communicate the user selection through the network; the presented listing may include an alert to notify and/or immediately the primary physician of the patient; the computing device may further include a user-interface)). 
RE: Claim 13 Abou-Sayed et al. and Bettencourt-Silva et al. teach the claimed:
13. The computer-implemented method of claim 1, wherein the one or more service delivery actions comprises generating a provider notification user interface configured to transmit information about the patient profile to the provider computing entity ((Abou-Sayed et al., [0024], [0031], [0104], [0107])) (the presented listing of digital patient medical database segments, the patient has the option of choosing one or more data from the presented digital patient medical database segments, wherein the user device may communicate the user selection through the network; the presented listing may include an alert to notify and/or immediately the primary physician of the patient; the computing device may further include a user-interface; an observer can be the primary physician of the patient, an action which provides the observer with action items that the observer may select)).   
RE: Claim 14 Abou-Sayed et al. and Bettencourt-Silva et al. teach the claimed:
14. The computer-implemented method of claim 1, wherein the one or more service delivery actions comprises performing an automated load balancing operation for the optimal service option by transmitting a load balancing request to the provider computing entity ((Abou-Sayed et al., [0117]) (a provider’s office flow of patients during a day of clinical encounters can be adjusted i.e. load balancing in real-time with up-to-date geolocation information of patients expected or known to be in the office or facility; rooming of patients can be more precisely accomplished with minimal wasted time and better utilization of physical space and staff resources)).   
RE: Claim 15 Abou-Sayed et al. teaches the claimed: 
15. An apparatus for performing temporally dynamic medical event processing with respect to a medical need scenario, the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus to at least: determine a medical need condition of a patient profile associated with the medical need scenario, wherein (i) the medical need condition is selected from a plurality of candidate medical need conditions, […] ((Abou-Sayed et al., [0015], [0102], [0031]) (detecting information of a patient and based on this detection, search for and generate temporal information related to the patient such medical prescription alerts, medical advice alert, medical recommendations, and the like; a computer system includes a processor and memory));  
determine a temporally dynamic service quality model for each available service option of a plurality of available service options associated with the patient profile, […] ((Abou-Sayed et al., [0090]-[0093], [0098]) (review the patient medical history and identify opportunities in patient care, and prioritize interventions based on temporal urgency or other metrics; allocate resources based on predictions of patient’s physical presence at a point of care using geo-temporal information that is updated continuously in real-time)); 
perform one or more service delivery actions by communicating with at least one of a patient computing entity associated with the patient profile or a provider computing entity associated with the […] service option ((Abou-Sayed et al., [0024]) (the presented listing of digital patient medical database segments, the patient has the option of choosing one or more data from the presented digital patient medical database segments, wherein the user device may communicate the user selection through the network; the presented listing may include an alert to notify and/or immediately the primary physician of the patient)).
Abou-Sayed et al. fails to explicitly teach, but Bettencourt-Silva et al. teaches the claimed:
(ii) each of the plurality of candidate medical need conditions is characterized by one or more medical response expectations comprising a patient competence expectation, and (iii) determining the medical need condition is based at least in part on a patient competence state associated with the medical need scenario ((Bettencourt-Silva et al., col 4, lines 10-13 and 23-44) (one or more medical actions that increases or improves a patient’s health state, wherein the patient’s health state may be a subjective health state, emotional health state, physical health state, mental health state characterized by health, happiness, emotional stability, mental stability, physical stability, or success i.e. patient competence state));
[…] wherein: (i) the corresponding temporally dynamic service quality model for an available service option indicates a current estimated service quality score for the available service option with respect to each candidate medical need condition of the plurality of candidate medical need conditions, and (ii) determining the temporally dynamic service quality model for an available service option comprises assigning a minimal current estimated service quality score for the available service option with respect to each candidate medical need condition of a plurality of candidate medical need conditions in response to determining that a transport capability designation of the available service option does not satisfy the patient competence expectation of the candidate medical need condition; ((Bettencourt-Silva et al., col 4, lines 58-61; col 10, lines 53-67, col. 11, lines 12, col 12, lines 65-68, col 13, lines 1-10) (the context of daily living may include one or more dimensions such as time, location, environment conditions, weather conditions, traffic conditions, and the like i.e. a transport capability; selected criteria of interest to provide a confidence score each recommendation may be a cost reduction function, based on patient safety, etc.; recommended medical actions including a confidence score scored accordingly to its usefulness, safety, cost, etc.; the usefulness evaluation component may use a set of rules to boost medical actions that are more important as compared to other possible actions, and to assign a negative score to the one or more useful medical actions that are known to be ineffective and/or unsafe in that particular context; the confidence score may have a greater weight, rank, and/or percentage for success on the user));
determine, based at least in part on the medical need condition and each temporally dynamic service quality model for an available service option of the plurality of available service options, an optimal service option of the plurality of available service options ((Bettencourt-Silva et al., col 15, lines 60-65) (the intelligent medical advice recommendation system may compute optimally useful medical actions for a patient as being the one or more medical actions that may have a most positive impact upon the health state of a patient as compared to other medical actions)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the confidence score for medical actions for a patient and recommending an optimally useful medical action as taught by Bettencourt-Silva et al. within the method and system for implementing a context based medical care management system as taught by Abou-Sayed et al. with the motivation of recognizing impacts on a health state of a person to increase the quality of life while enhancing day-to-day activities (Bettencourt-Silva et al., Col 1. Lines 17-21, 28-33). 
RE: Claim 16 Abou-Sayed et al. and Bettencourt-Silva et al. teach the claimed:
16. The apparatus of claim 15, […] real-time operational data associated with the available service option ((Abou-Sayed et al., [0027], [0098], [0117]) (digital patient medical database segments may store personal medical history records, personal medical care records and healthcare organization and facilities information; allocate resources based on predictions of a patient’s physical presence at a point of care using geo-temporal information that is updated continuously in real tie, including possible use of waypoints along a patient’s trajectory; a provider’s office flow of patients during a day for clinical encounters can be adjusted in real-time with up-to-date geolocation information about the whereabouts of patients expected or known to be in the office or facility with the rooming of patients by medical staff, and direction of patients to appropriate stations i.e. one or more medical response expectations)).
Abou-Sayed et al. fails to explicitly teach, but Bettencourt-Silva et al. teaches the claimed: 
wherein each current estimated service quality score indicated by a temporally dynamic service quality model for an available service option of the plurality of available service options is determined based at least in part on historic operational data associated with the available service option […] ((Bettencourt-Silva et al., col 16, lines 16-19, 44-50) (one or more useful medical actions may be recommended with evidence in support for positively impacting a health state of a user according to historical data collected from one or more data sources, one or more user profiles, a domain knowledge, feedback data, a confidence score or a combination thereof)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the confidence score for medical actions for a patient based on historical data collected as taught by Bettencourt-Silva et al. within the method and system for implementing a context based medical care management system as taught by Abou-Sayed et al. with the motivation of recognizing impacts on a health state of a person to increase the quality of life while enhancing day-to-day activities (Bettencourt-Silva et al., Col 1. Lines 17-21, 28-33). 
RE: Claim 18 Abou-Sayed et al. teaches the claimed:
18. A computer program product for performing temporally dynamic medical event processing with respect to a medical need scenario, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions configured to: determine a medical need condition of a patient profile associated with the medical need scenario, wherein: (i) the medical need condition is selected from the plurality of candidate medical need conditions, ((Abou-Sayed et al., [0015], [0102], [0031], [0138]) (detecting information of a patient and based on this detection, search for and generate temporal information related to the patient such medical prescription alerts, medical advice alert, medical recommendations, and the like; a computer system includes a processor and memory; the depicted elements and the functions thereof may be implemented on machines through non-transitory computer executable media having a processor for performing instructions));  
determine a temporally dynamic service quality model for each available service option of a plurality of available service options associated with the patient profile, […] ((Abou-Sayed et al., [0090]-[0093], [0098]) (review the patient medical history and identify opportunities in patient care, and prioritize interventions based on temporal urgency or other metrics; allocate resources based on predictions of patient’s physical presence at a point of care using geo-temporal information that is updated continuously in real-time)); […]
perform one or more service delivery actions by communicating with at least one of a patient computing entity associated with the patient profile and a provider computing entity associated with the […] service option ((Abou-Sayed et al., [0024]) (the presented listing of digital patient medical database segments, the patient has the option of choosing one or more data from the presented digital patient medical database segments, wherein the user device may communicate the user selection through the network; the presented listing may include an alert to notify and/or immediately the primary physician of the patient)).
Abou-Sayed et al. fails to explicitly teach, but Bettencourt-Silva et al. teaches the claimed:
(ii) each candidate medical need condition of the plurality of candidate medical need conditions is characterized by one or more medical response expectations comprising a patient competence expectation, and (iii) determining the medical need condition is based at least in part on a patient competence state associated with the medical need scenario ((Bettencourt-Silva et al., col 4, lines 10-13 and 23-44) (one or more medical actions that increases or improves a patient’s health state, wherein the patient’s health state may be a subjective health state, emotional health state, physical health state, mental health state characterized by health, happiness, emotional stability, mental stability, physical stability, or success i.e. patient competence state));
[…] wherein: (i) the temporally dynamic service quality model for an available service option of the plurality of available service options indicates a current estimated service quality score for the available service option with respect to each candidate medical need condition of the plurality of candidate medical need conditions, and (ii) determining the temporally dynamic service quality model for an available service option of the plurality of available service options comprises assigning a minimal current estimated service quality score for the available service option with respect to each candidate medical need condition of a plurality of candidate medical need conditions in response to determining that a transport capability designation of the available service option does not satisfy the patient competence expectation of the candidate medical need condition ((Bettencourt-Silva et al., col 4, lines 58-61; col 10, lines 53-67, col. 11, lines 12, col 12, lines 65-68, col 13, lines 1-10) (the context of daily living may include one or more dimensions such as time, location, environment conditions, weather conditions, traffic conditions, and the like i.e. a transport capability; selected criteria of interest to provide a confidence score each recommendation may be a cost reduction function, based on patient safety, etc.; recommended medical actions including a confidence score scored accordingly to its usefulness, safety, cost, etc.; the usefulness evaluation component may use a set of rules to boost medical actions that are more important as compared to other possible actions, and to assign a negative score to the one or more useful medical actions that are known to be ineffective and/or unsafe in that particular context; the confidence score may have a greater weight, rank, and/or percentage for success on the user));
determine, based at least in part on the medical need condition and each temporally dynamic service quality model for an available service option of the plurality of available service options, an optimal service option of the plurality of available service options ((Bettencourt-Silva et al., col 15, lines 60-65) (the intelligent medical advice recommendation system may compute optimally useful medical actions for a patient as being the one or more medical actions that may have a most positive impact upon the health state of a patient as compared to other medical actions)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the confidence score for medical actions for a patient and recommending an optimally useful medical action as taught by Bettencourt-Silva et al. within the method and system for implementing a context based medical care management system as taught by Abou-Sayed et al. with the motivation of recognizing impacts on a health state of a person to increase the quality of life while enhancing day-to-day activities (Bettencourt-Silva et al., Col 1. Lines 17-21, 28-33). 
RE: Claim 19 Abou-Sayed et al. and Bettencourt-Silva et al. teach the claimed:
19. The computer program product of claim 18, […] real-time operational data associated with the available service option ((Abou-Sayed et al., [0027], [0098], [0117]) (digital patient medical database segments may store personal medical history records, personal medical care records and healthcare organization and facilities information; allocate resources based on predictions of a patient’s physical presence at a point of care using geo-temporal information that is updated continuously in real tie, including possible use of waypoints along a patient’s trajectory; a provider’s office flow of patients during a day for clinical encounters can be adjusted in real-time with up-to-date geolocation information about the whereabouts of patients expected or known to be in the office or facility with the rooming of patients by medical staff, and direction of patients to appropriate stations i.e. one or more medical response expectations)).
Abou-Sayed et al. fails to explicitly teach, but Bettencourt-Silva et al. teaches the claimed: 
wherein each current estimated service quality score indicated by a temporally dynamic service quality model for an available service option of the plurality of available service options is determined based at least in part on historic operational data associated with the available service option […] ((Bettencourt-Silva et al., col 16, lines 16-19, 44-50) (one or more useful medical actions may be recommended with evidence in support for positively impacting a health state of a user according to historical data collected from one or more data sources, one or more user profiles, a domain knowledge, feedback data, a confidence score or a combination thereof)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the confidence score for medical actions for a patient based on historical data collected as taught by Bettencourt-Silva et al. within the method and system for implementing a context based medical care management system as taught by Abou-Sayed et al. with the motivation of recognizing impacts on a health state of a person to increase the quality of life while enhancing day-to-day activities (Bettencourt-Silva et al., Col 1. Lines 17-21, 28-33). 
Claims 5-8, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub.2017/0344716 A1 (hereinafter “Abou-Sayed et al.”) in view of U.S. Patent No. 11,177,025 B2 (hereinafter “Bettencourt-Silva et al.”), and further in view of U.S. Patent Application Pub. No. 2018/0314802 A1 (hereinafter “Dreyer”).  
RE; Claim 5 Abou-Sayed et al. and Bettencourt-Silva et al. teach the claimed:
5. The computer-implemented method of claim 4 […] determining the current estimated service quality score for the available service option with respect to each candidate medical need condition of the plurality of candidate medical need conditions based at least in part on comparing the temporal designation of the current time interval to one or more medical response expectations of the medical need condition ((Bettencourt-Silva et al., col 11, lines 13-27) (each recommendation may be based on evidence such as a set of similar cases, a domain knowledge, and/or historical data; providing time-critical recommendation of useful medical actions in real-time based on historical data)).
Abou-Sayed et al. and Bettencourt-Silva et al. fail to explicitly teach, but Dreyer teaches the claimed: 
, wherein determining the temporally dynamic service quality model for an available service option of the plurality of available service options comprises: identifying a current time interval associated with the medical need scenario and the available service option ((Dreyer, [0106], [0107]) (a dashboard showing the current time for utilization of a medical service)) 
determining, based at least in part on the historic operational data, a static characterization of the current time interval based at least in part on one or more historic operational trends of the available service option with respect to one or more static properties of the available service option during the current time interval ((Dreyer, [0105]) (there are hourly and daily surge values which compare to historic patient arrival patterns from previous 1, 2, 61, and 52 weeks)). 
determining, based at least in part on the real-time operational data, a dynamic characterization of the current time interval based at least in part on one or more current operational trends of the available service option ((Dreyer, [0105]) (there are hourly and daily surge values which compare to historic patient arrival patterns from previous 1, 2, 61, and 52 weeks, e.g. +1 indicates a characterization of the current utilization compared to the historic utilization of the same time interval)).
determining, based at least in part on the static characterization of the current time interval and the dynamic characterization of the current time interval, a temporal designation of the current time interval ((Dreyer, [0107], Fig 10.) (hourly arrivals above or below average, i.e. temporal characterization of historic data compared to current data of the time interval)); and 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the calculation and comparison of historical and current medical resource utilization in current time intervals as taught by Dreyer within the method and system for implementing a context based medical care management system as taught by Abou-Sayed et al. and the confidence score for medical actions for a patient and recommending an optimally useful medical action as taught by Bettencourt-Silva et al. with the motivation of assessing the current status of hospital utilization when compared to historical patterns in combination with critical resources to make quick determinations about staffing, resource allocation, and other decisions to correct problem area  (Dreyer, [0002]). 
RE: Claim 6 Abou-Sayed et al., Bettencourt-Silva et al., and Dreyer teach the claimed:
6. The computer-implemented method of claim 5, wherein the one or more static properties comprise a time-of-day property and a day-of-week property ((Dreyer, [0034]) (analyzes based on time including time of day and day of week occurrences)). 
RE: Claim 7 Abou-Sayed et al., Bettencourt-Silva et al., and Dreyer teach the claimed:
7. The current-implemented method of claim 5, wherein the one or more static properties comprise one or more hardware capability properties of the available service option ((Dreyer, [0074]) (the critical resources in the emergency department and hospital are the bed, nurse, and doctor unit wherein the bed resource is a fixed capacity)). 
RE: Claim 8 Abou-Sayed et al., Bettencourt-Silva et al., and Dreyer teach the claimed:
8. The computer-implemented method of claim 5, wherein: the one or more current operational trends are determined based at least in part on one or more second historic operational trends with respect to one or more dynamic properties of the available service option during the current time interval, the one or more second historic operational trends are determined based at least in part on historic operational data, and the one or more dynamic properties are determined based at least in part on the real-time operational data ((Dreyer, [0105]) (there are hourly and daily surge values which compare to historic patient arrival patterns from previous 1, 2, 61, and 52 weeks i.e. a first, second, third, and fourth historic operational trends to compare to current data)).
RE: Claim 17 Abou-Sayed et al. and Bettencourt-Silva et al. teach the claimed:
17. The apparatus of claim 16, […] determining the current estimated service quality score for the available service option with respect to each candidate medical need condition of the plurality of candidate medical need conditions based at least in part on comparing the temporal designation of the current time interval to one or more medical response expectations of the medical need condition ((Bettencourt-Silva et al., col 11, lines 13-27) (each recommendation may be based on evidence such as a set of similar cases, a domain knowledge, and/or historical data; providing time-critical recommendation of useful medical actions in real-time based on historical data)).
Abou-Sayed et al. and Bettencourt-Silva et al. fail to explicitly teach, but Dreyer teaches the claimed: 
wherein determining the temporally dynamic service quality model for an available service option of the plurality of available service options comprises: identifying a current time interval associated with the medical need scenario and the available service option ((Dreyer, [0106], [0107]) (a dashboard showing the current time for utilization of a medical service)) 
determining, based at least in part on the historic operational data, a static characterization of the current time interval based at least in part on one or more historic operational trends of the available service option with respect to one or more static properties of the available service option during the current time interval ((Dreyer, [0105]) (there are hourly and daily surge values which compare to historic patient arrival patterns from previous 1, 2, 61, and 52 weeks)). 
determining, based at least in part on the real-time operational data, a dynamic characterization of the current time interval based at least in part on one or more current operational trends of the available service option ((Dreyer, [0105]) (there are hourly and daily surge values which compare to historic patient arrival patterns from previous 1, 2, 61, and 52 weeks, e.g. +1 indicates a characterization of the current utilization compared to the historic utilization of the same time interval)).
determining, based at least in part on the static characterization of the current time interval and the dynamic characterization of the current time interval, a temporal designation of the current time interval ((Dreyer, [0107], Fig 10.) (hourly arrivals above or below average, i.e. temporal characterization of historic data compared to current data of the time interval)); and 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the calculation and comparison of historical and current medical resource utilization in current time intervals as taught by Dreyer within the method and system for implementing a context based medical care management system as taught by Abou-Sayed et al. and the confidence score for medical actions for a patient and recommending an optimally useful medical action as taught by Bettencourt-Silva et al. with the motivation of assessing the current status of hospital utilization when compared to historical patterns in combination with critical resources to make quick determinations about staffing, resource allocation, and other decisions to correct problem area  (Dreyer, [0002]). 
RE: Claim 20 Abou-Sayed et al. and Bettencourt-Silva et al. teach the claimed:
20. The computer program product of claim 19, […] determining the current estimated service quality score for the available service option with respect to each candidate medical need condition of the plurality of candidate medical need conditions based at least in part on comparing the temporal designation of the current time interval to one or more medical response expectations of the medical need condition ((Bettencourt-Silva et al., col 11, lines 13-27) (each recommendation may be based on evidence such as a set of similar cases, a domain knowledge, and/or historical data; providing time-critical recommendation of useful medical actions in real-time based on historical data)).
Abou-Sayed et al. and Bettencourt-Silva et al. fail to explicitly teach, but Dreyer teaches the claimed: 
wherein determining the temporally dynamic service quality model for an available service option of the plurality of available service options comprises: identifying a current time interval associated with the medical need scenario and the available service option ((Dreyer, [0106], [0107]) (a dashboard showing the current time for utilization of a medical service)) 
determining, based at least in part on the historic operational data, a static characterization of the current time interval based at least in part on one or more historic operational trends of the available service option with respect to one or more static properties of the available service option during the current time interval ((Dreyer, [0105]) (there are hourly and daily surge values which compare to historic patient arrival patterns from previous 1, 2, 61, and 52 weeks)). 
determining, based at least in part on the real-time operational data, a dynamic characterization of the current time interval based at least in part on one or more current operational trends of the available service option ((Dreyer, [0105]) (there are hourly and daily surge values which compare to historic patient arrival patterns from previous 1, 2, 61, and 52 weeks, e.g. +1 indicates a characterization of the current utilization compared to the historic utilization of the same time interval)).
determining, based at least in part on the static characterization of the current time interval and the dynamic characterization of the current time interval, a temporal designation of the current time interval ((Dreyer, [0107], Fig 10.) (hourly arrivals above or below average, i.e. temporal characterization of historic data compared to current data of the time interval)); and 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the calculation and comparison of historical and current medical resource utilization in current time intervals as taught by Dreyer within the method and system for implementing a context based medical care management system as taught by Abou-Sayed et al. and the confidence score for medical actions for a patient and recommending an optimally useful medical action as taught by Bettencourt-Silva et al. with the motivation of assessing the current status of hospital utilization when compared to historical patterns in combination with critical resources to make quick determinations about staffing, resource allocation, and other decisions to correct problem area  (Dreyer, [0002]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2017/0161433 A1 teaches a method for connecting a patient to a plurality of healthcare facilities in proximity to the patient (Abstract); and
U.S. Patent Application Pub. No. 2004/0078227 A1 teaches providing an injury summary based on received information and estimating a level of consciousness of the patient based on the received information i.e. a patient competence ([0038]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626